
	

113 HR 1545 IH: To amend the definition of State in certain Federal agricultural laws to include the Commonwealth of the Northern Mariana Islands.
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1545
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the definition of State in certain Federal
		  agricultural laws to include the Commonwealth of the Northern Mariana
		  Islands.
	
	
		1.Inclusion of the Commonwealth
			 of the Northern Mariana Islands as a state under certain federal agricultural
			 laws
			(a)Amendment to the
			 McIntire-Stennis Cooperative Forestry ActSection 8 of Public Law 87–788 (16 U.S.C.
			 582a–7; commonly known as the McIntire-Stennis Cooperative Forestry Act) is
			 amended by striking and Guam. and inserting Guam, and the
			 Commonwealth of the Northern Mariana Islands..
			(b)Amendment to the
			 Agricultural Marketing Act of 1946Section 207 of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1626) is amended by striking
			 and Guam. and inserting , Guam, and the Commonwealth of
			 the Northern Mariana Islands..
			
